Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 10-20, 22, 24-25, and 34-39 are all the claims.
2.	Claims 1, 10-19, 22, 24, and 34-39 are amended and Claims 23 and 26-33 are canceled in the Response of 3/7/2021. 
3.	Withdrawn Claims 18-20, 22 and 24-25 are joined for examination.
4.	Claims 1, 10-20, 22, 24-25, and 34-39 are all the claims under examination.

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, first paragraph
Written Description
5.	The rejection of Claims 1, 10-17 and 34-39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.  
	Applicants have amended the claims to delete the functional language for the CAR but for the antigen binding domain and the switch function associated with the ITSM comprised within the intracellular domain of the sequence of SEQ ID NO: 2016.

Claim Rejections - 35 USC § 112, second paragraph
6.	The rejection of Claims 1, 10-17 and 34-39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.



7.	The rejection of Claims 1, 10-17 and 34-39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
Applicants have amended the claims to delete the functional language for the CAR but for the antigen binding domain and the switch function associated with the ITSM comprised within the intracellular domain of the sequence of SEQ ID NO: 2016.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Frank on 3/9/2021.
The application has been amended as follows: 
Claim 10 (Currently amended) The CAR according to claim 1, wherein said ITSM is selected from the group consisting of TEYASI (SEQ ID NO: 936), TEYSEI (SEQ ID NO: 940), and TEYSEV (SEQ ID NO: 941).
the group consisting of SEQ ID NO: 2014, SEQ ID NO: 2015, and SEQ ID NO: 2016.

REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: The sequence of SEQ ID NO: 2016 is free from the art. The sequence of SEQ ID NO: 2014 and 2015 are free from the art. The variation of at most 5% or as claimed for the intracellular domain as having “at least 95% amino acid sequence identity with SEQ ID NO: 2016” encompasses the variation for the X1, X2, X3 and X4 residue positions for the ITSM domain of SEQ ID NO: 2049.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
10.	Claims 1, 10-20, 22, 24-25, and 34-39 are allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643